                      Case 1:75-cv-03073-LAP Document 675 Filed 07/26/19 Page 1 of 2




                                              THe   Crv   oF NEW   Yonr
ZACHARYW. CARTER                             Law DnpnnrMENT                                           Chlarens Orsland
Corporation Counsel                                lOOCHURCH STREET                                      (212) 3s6-20E6
                                                   NEW YORK, NY IOOOT                             corsland@law.nyc.gov



                                                                        Jnly 26,2019



         Via ECF

         Hon. Loretta A. Preska
         United States District Court
         Southern District of New York
         500 Pearl Street
         New York, N.Y. 10007

                           Re: Benjamin v. Brann
                                7s cv 3073 (LAP)
                                Heat Motions

         Dear Judge Preska:

                        On behalf of defendants in the above-captioned action, I write to supplement my
         letter to the Court, dated July 24,2019, describing the Department of Correction's response to
         the weekend's heat wave.

                        Following the receipt of my letter, Plaintiffs' counsel raised questions concerning
         whether two of the specified ameliorative efforts affected the ESH population. After further
         discussion with my client, I wish to clarify the following assertions:

                            -
                           Inmates housed in ESH were also provided with standard arneliorative
         tneasures both during their 7 hour lock-out time and their lock-in times, and individual cells also
         had sinlrs with running water. In anticipation of the heat wave, the Deputy Warden overseeing
         ESH issued a Memorandurn on July 19, 2019, requiring that ice and water be available upon
         request, and that inmates be allowed to take showers "as frequently as necessary." A copy of
         ESH Memorandum#19/19 is attached as Exlr. "A."

                        Inmates housed in ESH have access to ice and water at all times upon request.
         Inmates classified as ESH level I have access to showers only during their lock-in period and
         with an escort. Inmates classified as level 2 and 3 have access to showers during their lock-out
         periods, but not after they have been locked in.
        Case 1:75-cv-03073-LAP Document 675 Filed 07/26/19 Page 2 of 2



               -   On Sunday, the 3:00 p.m. lock-inwas suspended Departrnent-wide,

              The 3:00 p.m. lock-in is part of a general scheduling protocol that does not apply
to ESH inmates, and it was not my intention'to suggest otherwise.

               I regret any confusion occasioned by my lack of clarity.

                                                            Respectfully yours,




                                                            Chlarens Orsland
                                                            Assistant Corporation Counsel


c      Counsel ofrecord
       Via ECF




                                                2
